288 F.2d 880
110 U.S.App.D.C. 68
Richard H. JONES, Appellant,v.UNITED STATES of America, Appellee.
No. 16064.
United States Court of Appeals District of Columbia Circuit.
Argued March 16, 1961.Decided March 23, 1961.

Mr. I. Irwin Bolotin, Washington, D.C.  (appointed by the District Court) for appellant.
Miss Doris H. Spangenburg, Asst. U.S. Atty., with whom Messrs.  Oliver Gasch, U.S. Atty., and Carl W. Belcher, Asst. U.S. Atty., were on the brief, for appellee.
Before WILBUR K. MILLER, Chief Judge, and PHILLIPS, Senior United States Circuit Judge for the Tenth Circuit,1 and DANAHER, Circuit Judge.
PER CURIAM.


1
This is an appeal from a robbery conviction.  The appellant complains that the District Court erred in admitting certain evidence and in charging the jury.  We do not agree.


2
Affirmed.



1
 Sitting by designation pursuant to Sec. 294(d), Title 28 U.S.C